Title: To Thomas Jefferson from Joseph Semmes, 4 February 1809
From: Semmes, Joseph
To: Jefferson, Thomas


                        
                            
                        
                        To his Excellency the President of the United States
                  The petition of Joesph Semmes now confined in Jail in the city of Washington, on a conviction under an indictment for having committed an assault and battery upon Edward Griffin—That upon such conviction your Petitioner was fined ten dollars by the Honourable Court, and that the costs of prosecution, including Marshalls fees for serving execution amount to thirty three dollars and seventeen cents, as by the certificate of the Clk of Washington County will more fully appear—Your Petitioner further begs leave to state, that the above fine and costs he is utterly unable to pay, and that by his confinement in Jail, his Mother and her three small children are suffering for the want of his labour—Your Petitioner therefore hopes, that your Excellency will according to the authority reposed in you by Law and through clemency release him from Jail—
                        
                     
                        We the undersigned Judges of the Circuit Court of the district of Columbia respectfully represent to the President of the United States that we believe the facts stated in the within petition to be true and that the petitioner has been imprisoned for his fine & costs ever since the 26th. day of December 1808.—and recommend the case of the petitioner to the consideration of the President   Feby. 4. 1809.
                  
                  
                            W. Cranch.
                     N Fitzhugh
                     
                     Allen B. Duckett
                     
                        
                    
                     Let a pardon issue
                     Th: Jefferson
                     
                     Feb. 8. 09.
                  
               